UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6127


ROBERT WILSON,

                 Plaintiff – Appellant,

          v.

WEXFORD HEALTH SOURCES, INC.; JOHN MORGAN,          M.D.;   KELLY
TEACH, L.P.N.; MS. C. LYNN, Psychology Dept.,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-03943-GLR)


Submitted:   May 19, 2015                  Decided:    June 11, 2105


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Wilson, Appellant Pro Se. Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Wilson appeals the district court’s order granting

summary judgment to defendants in this action under 42 U.S.C.

§ 1983   (2012).      We     have     reviewed   the   record    and    find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          Wilson v. Wexford Health Sources, Inc.,

No. 1:13-cv-03943-GLR (D. Md. Jan. 13, 2015).                 We dispense with

oral   argument    because      the    facts   and   legal    contentions      are

adequately    presented    in    the    materials    before   this     court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2